o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date --------------- number release date genin-124120-18 uil ---------------------- ------------------------ -------------------------------- dear i am responding to your inquiry dated date regarding your dependent_care_assistance account your letter was referred to this office for response because the internal_revenue_service irs administers the federal tax laws regarding dependent_care_assistance plans the facts concerning your inquiry are not clear from the information you provided however it appears that your employer provides employees with a dependent_care_assistance plan that permits employees to elect between taxable and nontaxable benefits and to set_aside money for dependent care expenses on a pre-tax basis through salary reduction under a sec_125 cafeteria_plan cafeteria_plan it appears that you elected to reduce your salary by dollar_figure for the plan_year but did not timely submit documentation for the dependent care expenses_incurred in to your employer’s plan as a result the plan forfeited the dollar_figure you set_aside on a pre-tax basis for dependent care expenses in accordance with the rules applicable to these plans treasury regulations provide that a cafeteria_plan can designate a period during which participants may submit expenses including a deadline for submitting expenses but the regulations do not specify the length of the period the employer plan document should specify the deadline for submitting expenses the treasury regulations also require that this period apply to all participants on a uniform and consistent basis a cafeteria_plan must operate according to its written plan or the employees’ elections between taxable and nontaxable benefits under the plan are includible in the employees’ income for the specific rules applicable to your plan you may want to request the plan document from your employer genin-124120-18 i hope this information is helpful if you have questions regarding this letter please contact me at -------------------- -------------------- ------------------ or at sincerely denise trujillo branch chief health and welfare branch office of associate chief_counsel tax exempt and government entities
